

EXHIBIT 10.2






THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT






THE THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made,
effective as of May 18, 2016, by Ross Stores, Inc. (the “Company”) and Michael
Balmuth (the “Executive”). The Executive and the Company previously entered into
an Employment Agreement, effective June 1, 2012 (attached hereto) and amended
effective March 15, 2015 and January 1, 2016, and it is now the intention of the
Executive and the Company to amend the Employment Agreement as set forth below.
Accordingly, the Company and the Executive hereby agree as follows:


1.
Paragraph 4(g) of the Employment Agreement is hereby amended by deleting the
word “six” each time it occurs in such Paragraph 4(g) and inserting ”24” in
place thereof.



Except for the amendment as set forth above, the Employment Agreement and all of
its terms remain in force and in effect.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first written above.




ROSS STORES, INC.
 
EXECUTIVE
 
 
 
/s/G. Orban
 
/s/Michael Balmuth
George P. Orban
 
Michael Balmuth
Chairman of the Compensation Committee
 
 
 
 
 
6/21/16
 
6/15/16
Date
 
Date
 
 
 







Attachments omitted as duplicative; incorporated by reference to the following
exhibits to reports previously filed by Ross Stores, Inc.:
1)
Exhibit 10.1 to Form 10-Q for the quarter ended October 27, 2012

2)
Exhibit 10.2 to Form 10-Q for the quarter ended August 1, 2015

3)
Exhibit 10.49 to Form 10-K for the year ended January 30, 2016







CT01\CHARR\681056.1